                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:18-CV-541-BO

WESTFIELD INSURANCE COMPANY,                            )
                                                        )
           Plaintiff,                                   )
                                                        )
V.                                                      )                 ORDER
                                                        )
MT CHARLESTON LANDLORD, LLC,                            )
                                                        )
           Defendant.                                   )


           This matter is before the Court on the parties' cross-motions for summary judgment. [DE

17, 20]. Both motions have been fully briefed and are ripe for disposition. For the reasons that

follow, plaintiffs motion for summary judgment [DE 17] is denied without prejudice and

defendant's motion for summary judgment [DE 20] is granted in part and denied without prejudice

in part.

                                           BACKGROUND

           Plaintiff is an Ohio insurance company, licensed to operate in North Carolina. [DE 2, ~ 2].

Defendant is a Nevada limited liability company. Id.        ~   5. In February 2018, plaintiff issued an

insurance policy to Memento Mori LLC in North Carolina.           Id.~~   8-9. In March 2018, defendant

was added to the insurance policy as an additional named insured. Id.        ~   10.

           The insurance policy provides that plaintiff will "pay those sums that the insured becomes

legally obligated to pay as damages because of 'personal and advertising injury,"' and that plaintiff

"will have the right and duty to defend the insured against any 'suit' seeking those damages." Id.

~    12; DE 2-1, p. 140. The policy further provides, however, that plaintiff will have no duty to

defend in such suits if the policy is otherwise inapplicable. Id. Two exclusions are therefore

relevant. First, the insurance policy does not apply to '" [p]ersonal and advertising injury' caused
by or at the direction of the insured with the knowledge that the act would violate the rights of

another and would inflict 'personal and advertising' injury." Id. This is the "Knowing Violation

of Rights of Another" exclusion. Id. Second, the insurance policy does not apply to "' [p ]ersonal

and advertising injury' arising out of oral or written publication, in any manner, of material, if

done by or at the direction of the insured with knowledge of its falsity." Id. This is the "Material

Published With Knowledge of Falsity" exclusion. Id.

       In September 2018, two plaintiffs initiated an action against defendant in the Eighth

Judicial District Court in Clark County, Nevada. [DE 2, ~ 13; DE 2-2]. The Nevada plaintiffs allege

that defendant, in connection with an attempt to obtain financing for its acquisition of hotel

property in Nevada, published a five-page document that included "numerous false and defamatory

statements" about the Nevada plaintiffs. [DE 2,   ~   15; DE 2-2,   ~~   14-19]. The Nevada plaintiffs

alleged that defendant published the statements "with reckless disregard for the truth of the

statements." [DE 2-2, ~ 24]. The Nevada plaintiffs asserted a cause of action against defendant for

business disparagement under Nevada law, which both parties agree alleges a "personal and

advertising injury" that would seem to fall within the scope of the insurance policy. [DE 2,    ~   16].

       At issue is whether either of the two exclusions-Knowing Violation of Rights of Another

or Material Published With Knowledge of Falsity-relieves plaintiff of its obligation to defend

and indemnify defendant in the Nevada action. Plaintiff brought this declaratory judgment action

in November 2018, asking this Court to declare that it is not obligated to defend or indemnify

defendant in the Nevada action. Id.     ~~   32-37. In May 2019, plaintiff moved for summary

judgment, arguing that both exclusions apply and that it need not defend or indemnify defendant

in the Nevada action. [DE 17]. Defendant also moved for summary judgment, asking the Court to

declare that the exclusions do not apply. [DE 20]. Defendant has since recognized that summary



                                                 2
judgment in its favor as to whether plaintiff has a duty to defend, given that the issue of

indemnification cannot be settled until the Nevada action has been resolved. [DE 26, p. 3].

                                          DISCUSSION

       A motion for summary judgment may not be granted unless there are no genuine issues of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If that burden has been met, the non-

moving party must then come forward and establish the specific material facts in dispute to survive

summary judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587-

88 (1986). In determining whether a genuine issue of material fact exists, a court must view the

evidence and the inferences in the light most favorable to the nonmoving party. Scott v. Harris,

550 U.S. 372, 378 (2007). However, "[t]he mere existence of a scintilla of evidence" in support of

the nonmoving party's position is not sufficient to defeat a motion for summary judgment; "there

must be evidence on which the [fact finder] could reasonably find for the [nonmoving party]."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). And "the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine issue of material fact." Id. at

247-48 (emphasis in original). Speculative or conclusory allegations will not suffice. Thompson

v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002).

       At the outset, the Court is persuaded that there are no genuine issues of material fact such

that summary judgment is not appropriate. At this stage, the dispute between the parties on the

issue of priority is purely legal. To the very limited extent that plaintiff objects to defendant's




                                                3
statement of undisputed facts, the Court finds that the dispute is not material to resolution of the

underlying legal dispute.

       The only question before the Court is whether the two relevant exclusions-Knowing

Violation of Rights of Another and Material Published With Knowledge of Falsity-are applicable

to the Nevada action such that plaintiff is not obligated to either defend or indemnity defendant in

that action. The Nevada action involves conduct that allegedly caused a "personal and advertising

injury" to the Nevada plaintiffs and, because the Nevada seek damages on their business

disparagement claim, the insurance policy would seem to be applicable. Plaintiff now argues,

however, that at least one of the two exclusions is applicable to the business disparagement claim.

       The insurance policy at issue in this case was delivered in North Carolina and, as such,

North Carolina law governs it. See Fortune Ins. Co. v. Owens, 351 N.C. 424, 428, 526 S.E.2d 463

(N.C. 2000) ("the substantive law of the state where the last act to make a binding contract

occurred, usually delivery of the policy, controls the interpretation of the contract"). To determine

whether an insurer has a duty to defend, North Carolina courts "apply the 'comparison test' which

requires that the insured's policy and the complaint be read side-by-side to determine whether the

events alleged are covered or excluded by the policy." Plum Props., LLC v. N. C. Bureau Mut. Ins.

Co., 802 S.E.2d 173, 175 (N.C. 2017). "[T]he duty to defend arises whenever there is a potential

or possible liability to pay based on the allegations in the complaint and is not dependent on the

probable liability to pay based on the facts ascertained through trial." Auto-Owners Ins. Co. v.

Potter, 242 F. App'x 94, 99-100 (4th Cir. 2007) (quotations and citations omitted). "The duty to

defend is excused only if the facts alleged in the complaint do not even arguably fall within the

policy coverage and an independent investigation reveals no extrinsic facts demonstrating

coverage." Id. (quotations and citation omitted).



                                                    4
       The Court, then, must turn to the Nevada complaint and compare it to the insurance policy.

To prevail on a claim for business disparagement under Nevada law, a plaintiff must prove:

       (1) a false and disparaging statement, (2) the unprivileged publication by the
       defendant, (3) malice, and (4) special damages. Notably, the principal differences
       between defamation per se and business disparagement concern the elements of
       intent and damages. As opposed to defamation, which merely requires some
       evidence of fault amounting to at least negligence, business disparagement requires
       something more, namely, malice. Malice is proven when the plaintiff can show
       either that the defendant published the disparaging statement with the intent to
       cause harm to the plaintiffs pecuniary interests, or the defendant published a
       disaparaging remark knowing its falsity or with reckless disregard for its truth.

Clark Cty. Sch. Dist. v. Virtual Educ. Software, Inc., 213 P.3d 496, 504-05 (Nev. 2009) (citations

omitted). Critically, a plaintiff pursuing a business disparagement claim must prove malice. If

Nevada did not permit malice to be shown by reckless disregard of the truth, then plaintiff would

be correct that the two exclusions, which both involve knowing misconduct, are applicable. But

Nevada does permit malice to be shown by reckless disregard of the truth. And, in fact, the Nevada

plaintiffs have not alleged that defendant knowingly published disparaging statements, but that

defendant published statements with reckless disregard for their truth.

       Here, the Court concludes that the Nevada claim for business disparagement does not fall

within either of the two exclusions, at least with respect to the duty to defend. The North Carolina

Court of Appeals decision in Kubit v. MAG Mutual Insurance Company, 210 N.C. App. 273, 708

S.E.2d 138 (N.C. Ct. App. 2011), is instructive. In Kubit, the court considered the applicability of

the same two exclusions and determined that the "central question" in applying the exclusions was

whether the underlying complaint "allege[ d] any facts permitting the conclusions that the

[insureds] did not know that their statements regarding [the underlying plaintiff] were false and

did not know that they were violating [the underlying plaintiffs] rights and inflicting 'personal

and advertising injury,' which is defined as including slandering a person or disparaging the



                                                 5
person's services." 210 N.C. App. at 286, 708 S.E.2d at 150. In Kubit, the underlying complaint

alleged that the insureds had published "malicious falsehoods" and statements that were "false and

malicious," but the Court of Appeals noted that the allegations did "not necessarily require the

conclusion that the [insureds] knew the statements were false or that they knew the statements

violated [the underlying plaintiffs] rights." Id. Indeed, in Kubit as in the Nevada action in this

case, the underlying complaint alleged that the statements were made with reckless disregard for

whether the statements were true or false. 210 N.C. App. at 287, 708 S.E.2d at 150. Here, as in

Kubit, the underlying complaint clearly permits the conclusion that defendant had acted with

reckless disregard for the truth, and is therefore liable for business disparagement under Nevada

law, but that defendant nonetheless did not knowingly violate the underlying plaintiffs rights or

knowingly publish false material. Other courts have similarly found that the "knowledge of falsity"

exclusion was inapplicable in situations in which the insured could be liable for acting recklessly.

See, e.g., Travelers Cas. & Sur. Co. v. Schur, 146 F. Supp. 3d 795, 801 (E.D. Va. 2015); Warfield-

Dorsey Co. v. Travelers Cas. & Sur. Co., 66 F. Supp. 2d 681, 689 (D. Md. 1999). Comparing the

underlying complaint and the insurance policy side-by-side, as required in determining whether an

insurer has the duty to defend, the Court concludes that plaintiff does have such a duty to defend

in the Nevada action.

       It would be premature to determine, however, that plaintiff also must indemnify defendant

for the potential damages in the Nevada action. Although the issue of an insurer's duty to defend

can be resolved based on the allegations in the underlying complaint, a determination of an

insurer's duty to indemnify must necessarily rest on the determination of the facts at trial. See N. C

Farm Bureau Mut. Ins. Co. v. Cox, 823 S.E.2d 613, 625 (N.C. Ct. App. 2019) (citing Wilkins v.

Am. Motorists Ins. Co., 97 N.C. App. 266, 269, 388 S.E.2d 191, 193 (N.C. 1990)); Waste Mgmt.



                                                  6
of Carolinas, Inc. v. Peerless Ins. Co., 316 N.C. 688, 691, 340 S.E.2d 374, 377 (N.C. 1986). It is

therefore appropriate to stay the issue of plaintiffs duty to indemnify defendant pending resolution

of the factual issues in the underlying action.

        In sum, plaintiffs motion for summary judgment is denied and defendant's motion for

summary judgment is granted as to the issue of plaintiffs duty to defend, but denied as to the issue

of plaintiffs duty to indemnify. As to the duty to indemnify, the denial of the parties' motions

shall be without prejudice. Defendant is entitled to continue receiving from plaintiff a defense in

the Nevada action.

                                          CONCLUSION

        For the reasons discussed above, plaintiffs motion for summary judgment [DE 17] is

DENIED WITHOUT PREJUDICE and defendant's motion for summary judgment [DE 20] is

GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART. The case is hereby

STAYED pending resolution of the factual issues in the Clark County, Nevada litigation, Civil

Action No. A-XX-XXXXXXX-C. In light of the stay, the clerk is DIRECTED to remove this matter

from the Court's active docket. The parties are ORDERED to provide notice to this Court at the

time that the stay can be lifted.



SO ORDERED, this-J         J day of July, 2019.


                                                  t~LJ.~
                                                  TERRENCE W. BOYLE
                                                  CHIEF UNITED STATES DISTRICTUDGE




                                                    7
